Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the prior art rejections, see pages 7-9, filed 1/5/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mazzocco et al (US 10272740 B2), hereinafter referred to as Mazzocco, in view of Cunningham Jr. (US 6099405 A), hereinafter referred to as Tinsley.
With respect to the applicant’s response to the 35 U.S.C. §112(b) rejection made regarding the use of the term “substantially” in Claim 3, the examiner has reviewed the applicant’s citation of Andrew Corp. v. Gabriel Electronics as part of MPEP 2173.05(b) and found the arguments therein persuasive. Thus, the rejection of Claim 3 under 35 U.S.C. §112(b) has been withdrawn. For the purposes of future prosecution, the examiner finds that one of ordinary skill in the art would understand the meaning of the term “substantially parallel” with regards to the limitations of Claim 3. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the term “disposed to” in reference to the toothed portions on the levers and door drive shafts is indefinite. The term renders the claim as written indefinite because the limitation leaves the structure ambiguous in nature as it is difficult to tell what levers or door drive shafts possess the first and second toothed portions. For the purposes of this rejection, the examiner is disposed on at least one of the levers, and the second toothed portion is disposed on at least one of the door drive shafts.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzocco et al (US 10272740 B2), hereinafter referred to as Mazzocco, in view of Tinsley et al (US 20090264063 A1), hereinafter referred to as Tinsley.
Regarding Claim 1, Mazzocco teaches a door actuating device (Figure 2, 110) comprising: 

and a link unit (Figure 2, including assembly of members 146, 150, 154) actuating at least two of the doors (Column 8, line 68 to Column 9, line 1 and Column 9, lines 5-7), wherein the link unit includes: an actuator (Figure 2, 158), a plate-shaped base member (Figure 2, wall of housing 62), a link mechanism having a plurality of levers (Figure 2, 146 and 150) mounted on the base member (Column 6, lines 23-24 and 32-33, “rotatably coupled to the housing”). 
Mazzocco does not teach a rack member movably disposed on a surface of the base member and movable by a drive force transmitted from the actuator via the link mechanism, the rack member being configured to move relative to the base member, wherein the rack member is made of an elastically deformable resin material and has a toothed rack portion held in mesh with at least either one of a first toothed portion and a second toothed portion to transmit the drive force from the actuator, the first toothed portion being disposed to the levers and the second toothed portion being disposed to the door drive shafts, 
Mazzocco also does not teach wherein the base member has a first presser protruding toward the rack member from the surface thereof on which the rack member is disposed, and the toothed rack portion is disposed between the first presser and one of the first and second toothed portions, wherein the toothed rack portion is disposed on the first surface of the rack member, and the first presser is engaged with a second surface of the rack member, the second surface is located opposite to the first surface so as to press the toothed rack portion toward the first toothed portion or the second toothed portion.

wherein the base member has a first presser (Figure 2, 60) protruding toward the rack member from the surface thereof on which the rack member is disposed (Figure 4A, protrusion of 60 from base member 20), and the toothed rack portion is disposed between the first presser and one of the first and second toothed portions (arrangement of members in Figure 4), wherein the toothed rack portion is disposed on the first surface of the rack member (Figure 4, location of toothed portion 66 on rack 52), and the first presser is engaged with a second surface of the rack member (Figure 4, mating surfaces of 60 with non-toothed surface of 52), the second surface is located opposite to the first surface so as to press the toothed rack portion toward the first toothed portion or the second toothed portion (paragraph 0027).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the levers of the door actuating system of Mazzocco to include toothed portions on the link members 146 and 150, as taught by Tinsley, and to modify the link 154 to include toothed rack portions, corresponding with the first and second toothed portions in view of the teachings of Tinsley, to simplify maintenance over the device by improving part interchangeability.
Regarding Claim 3, Mazzocco does not teach wherein the surface of the base member on which the rack member is disposed includes a hook having an elastic leg protruding toward the rack member and a prong protruding from the leg substantially parallel to directions in which the rack member extends, and the rack member is disposed and held between the base member and the prong.
However, Tinsley teaches wherein the surface of a base member (Figure 2, 20) on which a rack member is disposed (Figure 2, positioning of rack 52 along surface 20) includes a hook (see annotated Tinsley Figure 2 on page 6) having an elastic leg (see annotated Figure 4A on page 7, elastically deformable member detailed in paragraph 0025) protruding toward the rack member (Figure 4A, elastic leg member extending towards rack 52) and a prong protruding from the leg substantially parallel to directions in which the rack member extends (see annotated Figure 4A on page 6), and the rack member is disposed and held between the base member and the prong (Figure 4A, rack member positioning between prong component of 60). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the support member assembly of Mazzocco to add a hook member in view of the teachings of Tinsley to provide an additional means of supporting the rack member, such that the support assembly includes an additional means of preventing unwanted lateral movement of the rack member, as well as providing member that can prevent unwanted transverse movement.
Regarding Claim 4, Mazzocco does not teach wherein the second toothed portion of the door drive shafts and the toothed rack portion are held in mesh with each other, the base member has a 
However, Tinsley teaches wherein the second toothed portion of the door drive shafts and the toothed rack portion are held in mesh with each other (Tinsley Figure 4, meshing of gear teeth of 50 with toothed rack portion 66), the base member has a second presser (See annotated Tinsley Figure 2 below) protruding toward the rack member from the surface thereof on which the rack member is disposed (Tinsley Figure 4A, presser 60 protruding from 20) and held in contact with a side surface of the rack member which has the toothed rack portion (Tinsley Figure 4A, mating side and bottom surfaces of 52 and 60), and the prong is disposed between an end of the rack member and the second presser in a longitudinal direction of the rack member (annotated Tinsley Figure 2, positioning of labelled prong between second presser and the end of the rack member).

    PNG
    media_image1.png
    323
    419
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    270
    318
    media_image2.png
    Greyscale

Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the link member 150 of Mazzocco to include a second presser in view of the teachings of Tinsley to provide additional support for the rack member, improving overall device stability in the event the first presser fails to restrain unwanted lateral movement.
Regarding Claim 5, Mazzocco in view of Tinsley teaches wherein the rack member (Tinsley Figure 2, 52) is elastically deformed (Tinsley paragraph 0025) so as to move over the prong of the hook (Tinsley paragraph 0025, inherent property of elastic material choice) when the rack member is moved onto the base member (Tinsley Figure 2, installation of rack 52 over prongs of 60) in a direction parallel to axes of rotation of the levers (Tinsley Figure 2, axes of rotation of 24 and 50).
Further, it is understood, claim 5 includes an intended use recitation, for example “the rack member is elastically deformed so as to move over the prong. . .”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding Claim 8, Mazzocco does not teach wherein the base member has a plurality of insertion holes defined therein to receive the door drive shafts inserted therein when the link unit is fixed to the air conditioner case.
However, Tinsley teaches wherein the base member has a plurality of insertion holes (Tinsley Figure 2, insertion holes 28) defined therein to receive the door drive shafts inserted therein when the link unit is fixed to the air conditioner case (Tinsley Figure 2, link unit 84 mating with surfaces of insertion hole 28).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the base member of Mazzocco to include insertion holes in view of the teachings of Tinsley to permit the link unit to be placed outside of the airflow path of the air conditioner.
Regarding Claim 9,. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzocco in view of Tinsley  as applied to claim 1 above, and further in view of Grant (US 4506825 A).
Regarding Claim 6, Mazzocco in view of Tinsley does not teach wherein the rack member is disposed between the air conditioner case and the base member.
However, Grant teaches a device for operating a plurality of air damper blades (Figure 1, 10) wherein the rack member (Figure 1, 33) is disposed between the air conditioner case (Figure 1, outer walls of 11) and the base member (Figure 1, inner wall of 11).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the casing of Mazzocco in view of Tinsley to provide a covering for the rack member and toothed portions in view of the teachings of Grant to provide a means of shielding the actuating device from outside elements and protecting the toothed portions from corrosion.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzocco in view of Tinsley and Grant as applied to claim 6 above, and further in view of Lee (US 6062298 A).
Regarding Claim 7, Mazzocco in view of Tinsley and Grant does not teach a rail disposed on a surface of the air conditioner case which faces the rack member, the rail protruding toward the rack member, wherein the rail and the rack member abut against each other, and an area in which the rail and the rack member contact each other is smaller than an area of the rack member that faces the surface of the air conditioner case facing the rack member.
However, Lee teaches a rail (Figure 2, 31) disposed on a surface of the air conditioner case (Figure 2, 21 and 22) which faces the rack member (Figure 2, 32), the rail protruding toward the rack member (Figure 2), wherein the rail and the rack member abut against each other (Figure 2, mating surfaces of 31 and 32), and an area in which the rail and the rack member contact each other is smaller than an area of the rack member that faces the surface of the air conditioner case facing the rack 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the air conditioner case of Mazzocco in view of Tinsley and Grant to include a rail support member in view of the teachings of Lee to provide a support member on both the base member and the air conditioner case, improving the stability of the full assembly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK P YOST/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762